UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September20, 2007 New Brunswick Scientific Co., Inc. (Exact name of registrant as specified in its charter) New Jersey 0-6994 22-1630072 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) P.O. Box 4005 44 Talmadge Road Edison, New Jersey 08818-4005 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (732) 287-1200 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17CFR240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17CFR240.13e-4(c)) Item 8.01Other Events. On September20, 2007, New Brunswick Scientific Co., Inc. issued a press release entitled “New Brunswick Scientific Announces Voting Result of Special Meeting of Shareholders,” a copy of which is furnished with this Current Report on Form 8-K as Exhibit 99.1. Item 9.01Financial Statements and Exhibits. (d) Exhibits Exhibit Number Description of the Exhibit 99.1 Press release dated September20, 2007, entitled “New Brunswick Scientific Announces Voting Result of Special Meeting of Shareholders” Signatures Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. New Brunswick Scientific Co., Inc. Date: September 20, 2007 By: /s/ Thomas Bocchino Thomas Bocchino Vice President, Finance and Chief Financial Officer
